DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Election/Restrictions
Applicant's election without traverse of Species IV: Figure 4, encompassing claims 1 and 4-8 in the reply filed on 06/23/2022 is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0219455 A1 to Lius et al. (hereinafter "Lius") in view of U.S. Patent Application Publication 2010/0007632 A1 to Yamazaki et al. (hereinafter "Yamazaki").
Regarding Claim 1, Lius teaches a display substrate, comprising: a base substrate; a drive circuit on the base substrate (Figs. 1, 4; Para. 24-30, 39 of Lius; sensing circuit 138″… substrate 102); an insulating layer on a side of the drive circuit away from the base substrate (Figs. 1; Para. 24-30. 39 of Lius; insulating layers 122… 128 may be sequentially disposed… As shown in FIG. 1, an insulating layer 140 may be disposed on the insulating layer 128); and a fingerprint recognition device on a side of the insulating layer away from the base substrate; wherein the fingerprint recognition device comprises: a first electrode, a photosensitive layer and a second electrode that are disposed in a stacked manner (Fig. 4; Para. 24-30, 39 of Lius; sensing unit 148 may include a semiconductor layer 142, a photoactive layer 144, and a semiconductor layer 146… sensing unit 148 may be electrically connected to other electronic elements through a wire 150… wire 136); so that a surface of the first electrode on a side away from the base substrate is a flat surface, and the photosensitive layer is disposed on the flat surface (Fig. 4; Para. 24-30 of Lius; sensing unit 148 may include a semiconductor layer 142, a photoactive layer 144, and a semiconductor layer 146… wire 136).
Lius does not explicitly disclose that the first electrode is electrically connected to the drive circuit through a via hole running through the insulating layer; and the first electrode forms a recess in the via hole, and the recess is filled with an insulating material.
However, Yamazaki teaches that a first electrode is electrically connected to a drive circuit through a via hole running through an insulating layer; and the first electrode forms a recess in the via hole, and the recess is filled with an insulating material (Fig. 6; Para. 134-144 of Yamazaki; insulating film 430 which covers the photo sensor… contact hole is formed in the insulating film 424, and a first connection electrode 425 is formed over the insulating film 424… photo sensor 429 is formed so as to overlap with at least part of the first connection electrode 425. The first connection electrode 425 is an electrode for electrically connecting the photo sensor 429 and the TFT 409).
 Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the first electrode is electrically connected to the drive circuit through a via hole running through the insulating layer; and the first electrode forms a recess in the via hole, and the recess is filled with an insulating material using the teachings of Yamazaki in order to modify the semiconductor device taught by Lius. The motivation to combine these analogous arts would have been to provide a semiconductor device including a display portion that can precisely perform position detection at high speed, by which the position where a finger touches a display screen is detected (Para. 12-14 of Yamazaki).

Regarding Claim 8, the combination of Lius and Yamazaki teaches that the insulating layer comprises a second passivation layer, a third planarization layer, and a third passivation layer successively stacked between the drive circuit and the first electrode (Fig. 1; Para. 27-29 of Lius; insulating layers 122, 124, 126 and 128 may be sequentially disposed… the display device 100A may have more insulating layers… As shown in FIG. 1, an insulating layer 140 may be disposed on the insulating layer 128
NOTE – Having the insulating layer comprise a second passivation layer, a third planarization layer, and a third passivation layer successively stacked between a drive circuit and a first electrode would only require routine skill for a person of ordinary skill in the art based on the combination of Lius and Yamazaki. Therefore, one of ordinary skill in the art would have pursued having the insulating layer comprise a second passivation layer, a third planarization layer, and a third passivation layer successively stacked between the drive circuit and the first electrode with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the insulation and interference requirements of a biometric display device to accurately enroll and/or match a fingerprint image).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest the display substrate of claim 1, wherein an orthographic projection of the photosensitive layer on the base substrate covers an orthographic projection of the via hole on the base substrate; and
the display substrate further comprises: a first planarization layer between the first electrode and the photosensitive layer, wherein the first planarization layer comprises a first portion filling the recess.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622